DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the After Final Amendment filed on March 22, 2021.
Claims 1-6, 8, 11-15, and 25-32 are currently pending and have been examined.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Mutschelknaus on April 5, 2021.
The application has been amended as follows: 
Claim 13 (Currently Amended) A system comprising: 
a processor in a merchant server; and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
receiving, by [[a first]] the processor and via a first access point, a first purchase request for a full purchase amount from a computing device of an account holder using an account;
confirming, by the processor, an enrollment of the account in a verification system in response to the first purchase request, the verification system being configured 
transmitting, by the processor, in response to the confirming the enrollment of the account in the verification system, a first authorization request for a first authorization of the full purchase amount to an issuer system that issued the account;
receiving, by the processor, in response to a first approval of the first authorization:
a uniform resource locator (URL) that accesses a second access point, and
a status indicator of the confirming of the enrollment; causing, by the processor, a display of the second access point on the computing device of the account holder, wherein the account holder interacts directly with the issuer system via the second access point,
wherein the second access point displays a password interface for entering the security credential, the password interface further including an offer for a discount amount with the first purchase request and provided by the issuer system,
wherein the second access point receives:
the security credential for authenticating the account holder for the account, and
a selection of the offer to indicate that the account holder accepts the offer associated with the first purchase request via the password interface;
receiving, by the processor, a notification of the discount amount from the issuer system;
transmitting, by the processor, a second authorization request for a second authorization for a reduced purchase amount,
wherein the reduced purchase amount is the full purchase amount minus the discount amount;
receiving, by the processor, a second approval of the second authorization; and
providing, by the processor, the reduced purchase amount to the account
holder.


Claim 28 (Currently Amended) The method of claim 1, wherein the selection of the offer to indicate that the account holder accepts the offer via the password interface includes the account holder entering an amount of a rewards account point balance [[that the account holder wishes]] to be applied.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.”  In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, Examiner must interpret the claimed terms as found on pages 1-35 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.”  Id.  An exception to this rule is where “means for” language is used.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Postrel (US 2010/0280896), Ovick et al. (US 9,460,436), and Gerber (US 2005/0246278).  
The prior art of record discloses a conventional online reward point exchange method and system. 
The prior art of record, however, does not teach at least these elements of claims 1, 13, and 29:
wherein the second access point displays a password interface for entering the security credential, the password interface further including an offer for a discount amount with the first purchase request and provided by the issuer system.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally there is not a second access point for a password interface and an offer. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621